UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6191



JONATHAN WESLEY CUPP, SR.,

                                              Plaintiff - Appellant,

          versus


WILLIE J. BAMBERG, Deputy Director, in their
individual and official capacity as OCRDC
employees; HORACE JAMES, in their individual
and official capacity as OCRDC employees;
JOSEPH CHISOLM, in their individual and
official capacity as OCRDC employees,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cv-02487-PMD)


Submitted: March 23, 2006                     Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Wesley Cupp, Sr., Appellant Pro Se.         Christy Scott
Stephens, BOGOSLOW, JONES, STEPHENS & DUFFIE, PA, Walterboro, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jonathan Wesley Cupp, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See Cupp v.

Bamberg, No. 2:04-cv-02487-PMD (D.S.C. Jan. 5, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -